Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (US 2010/0247869).
With regards to claim 1, Meyer teaches a component (as seen in Figure 7) comprising:
At least one joint(Figure 7 item 5), at which a joined connection is subsequently to be formed with another component (Figure 7 item 18)
An auxiliary joining element that has been pressed with a retaining portion into the component where the auxiliary joining element has a functional portion with which at least one further function is realizable (Figure 7 item 2) where
The retaining portion of the auxiliary joining element is arranged in a through-hole  (Figure 7 item 2)
The through-hole is expanded at least one peripheral region by an indentation (as seen in Figures 6 and 7)
The retaining portion of the auxiliary joining element has been pressed into the through hole and is connected to a hole wall in a force and/or form-fitting manner and engages in the indentation (as seen in Figure 7)
With regards to claim 2, the teachings of Meyer is presented above. Additionally Meyer teaches that the through-hole is expanded at both peripheral regions by an indentation into which the retaining portion of the auxiliary joining element engages (as seen in Figure 7).
With regards to claim 3, the teachings of Meyer are presented above. Additionally Meyer teaches that the indentation is in the form of an impressed chamfer (as seen in Figure 7 item 5).
With regards to claims 4 and 5, the teachings of Meyer are presented above. Additionally Meyer teaches that the retaining portion is accommodated entirely in the through-hole (as seen in Figure 7).
With regards to claims 6 and 7, the teachings of Meyer are presented above. Additionally Meyer teaches that the retaining portion extend through a first component (Figure 7 item 18) and is at least flush with a top side, facing away from the functional portion, of the first component, or projects there beyond (as seen in Figure 7).
With regards to claims 8 and 9, the teachings of Meyer are presented above. Additionally Meyer teaches that an interlayer element has been introduced between the retaining portion and the first component (Figure 7 item 5).
With regards to claims 10 and 11, the teachings of Meyer are presented above. Additionally Meyer teaches that the retaining portion is additionally connected in a materially bonded manner to the first component (as seen in Figure 7).
With regards to claims 12 and 13, the teachings of Meyer are presented above. Additionally Meyer teaches that the functional portion is in the form of a bolt shank, threaded bolt, nut, compressed tube or a part of a clip connection (Figure 7 item 17).
With regards to claim 14, the teachings of Meyer are presented above. Meyer discloses a component assembly of at least two component that are joined at, at least, one joint (Figure 7 item 18 and the component below item 18) comprising:
A first component having a pressed-in auxiliary joining element according to claim 1 (as seen in Figure 7)
A second component (Figure 7 item 18) where
The auxiliary joining element is connected in a materially bonded manner to the second component (as seen in Figure 7)
With regards to claim 15, the teachings of Meyer are presented above. Additionally Meyer teaches that the second component is made of a lightweight materials (paragraph 18) and the auxiliary joining elements are made of steel (paragraphs 16 and 20).
With regards to claim 16, the teachings of Meyer are presented above. Additionally Meyer teaches that the component assembly is part of a vehicle body (paragraph 21).
With regards to claim 17, Meyer discloses a method for producing a component having an auxiliary joining element (Figure 6 item 1), the method comprising:
Creating a through-hole at one joint in the component (as seen in Figure 6)
Introducing an indentation such that the through-hole is expanded in at least one peripheral region (Figure 6 item 11)
Pressing the auxiliary joining element (Figure 6 item 1) into the through-hole such that a retaining portion of the auxiliary joining element (Figure 6 item 2) is connected in a force and/or form-fitting manner to a hole wall and engages in the indentation (as seen in Figure 7), where the auxiliary joining element has a functional portion (Figure 6 item 3).
With regards to claim 18, the teachings of Meyer are presented above. Additionally Meyer teaches that a second indentation is formed such that the through-hole is likewise expanded at the other peripheral region (Figure 6 item 11) and the retaining portion forms an undercut at both indentations after the pressing in (as seen in Figures 6 and 7).
With regards to claim 19, the teachings of Meyer are presented above. Meyer teaches a method for producing a component assembly of at least two components that are joined at, at least, one joint (Figure 6 item 10 and Figure 7 item 18), the method comprising:
Forming a first component by way of a method according to claim 17 (as seen in Figures 6 and 7)
Positioning and orienting a second component relative to the first component (Figure 7 item 18)
Forming a materially bonded connection at the at least one joint by welding, soldering or adhesive bonding (paragraph 52)
Where the auxiliary joining element is connected in a materially bonded manner to a base material of the second component, which is provided at the joint in the second component (as seen in Figure 7, paragraph 52)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                                                                                                                                                                                                        /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746